DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 8, 9, 15, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 10, 11, 15, 19, 20 of copending Application No. 16/861258 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application and the reference application overlaps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claim 12 is objected to because of the following informalities:  the claim recites “each of the three-dimensional elements define a microzone.”  It appears the claim should recite “each of the three-dimensional elements defines a microzone.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “a liquid permeable backsheet.”  The instant Specification discloses a liquid impermeable backsheet, and this is how the Examiner interpreted claim 16 for the examination purposes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-7, 20 recite “irregular varying regions.”  It is not clear what is meant by “irregular varying regions.”  The Examiner notes the claim was considered for examination purposes as reciting “irregular regions.”
Claim 6 recites the limitation “the plurality of substantially linear segments” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbosa et al. (US 9968496 B2) (“Barbosa”).
With respect to claim 1, Barbosa discloses a nonwoven web for an absorbent article, the nonwoven web comprising a first surface, a second surface – implied (abstr., col. 5, lines 66-67, col. 6, lines 1-58, col. 12, lines 23-27); and a repeat unit comprising a visually discernable pattern of three-dimensional features on the first surface, wherein the three-dimensional features comprise more than one first region and a plurality of second regions, wherein the plurality of second regions comprise a number of irregular regions that is within the range recited in the claim -  e.g. Figs. 4a, 4b and 4c show three-dimensional features 21, 22 and 23 comprising first regions and areas encompassed by these features comprise the plurality of irregular regions.
Regarding claim 2, Barbosa discloses the web of claim 1, wherein the first regions comprise a plurality of substantially linear segments (Figs. 4a and 4c).  
As to claim 3, Barbosa discloses the web of claim 1, wherein the plurality of second regions comprising the irregular regions have an area variability within the claimed range (Figs. 4a and 4c).
With respect to claim 4, Barbosa discloses the web of claim 1, wherein the plurality of second regions comprising the irregular regions have a shape variability within the recited range (Figs. 4a and 4c).
Regarding claim 5, Barbosa discloses the web of claim 5, wherein some of the irregular regions comprise a peninsular shape (Figs. 4a and 4c).
As to claim 6, Barbosa discloses the web of claim 1, wherein the plurality of second regions comprising irregular regions are free of the plurality of substantially linear segments – the second regions are surrounded by the plurality of substantially linear segments (Figs. 4a and 4c).
With respect to claims 7 and 8, Barbosa discloses the web of claim 1, wherein the first regions have an average intensive property having a first value, and wherein the plurality of second regions comprising the irregular regions have an average intensive property having a second, different value – since the web is embossed (col. 5, lines 66-67, col. 6, lines 1-28), it would have been obvious to one of ordinary skill in the art that the first regions comprising channels 21 and 22 have an average intensive property that has a value different than the average intensive property of the plurality of second regions – e.g. different basis weight.
Regarding claim 9, Barbosa teaches the web of claim 2, wherein the plurality of substantially linear segments comprise a first group of the plurality of substantially linear segments and a second group of the plurality of substantially linear segments, wherein the first group of the plurality of substantially linear segments intersects with the second group of the plurality of substantially linear segments at angles of intersection, and wherein the angles are within the recited range – in Fig. 4b a first group of the plurality of substantially linear segments and a second group of the plurality of substantially linear segments – elements 23 - intersect at angles that are within the recited range.
As to claim 10, Barbosa teaches the web of claim 1, wherein the visually discernable pattern is embossed (col. 6, lines 4-8, col. 8, lines 37-44)
With respect to claim 11, Barbosa teaches the web of claim 1.  The claim defines the product by how the product is made, thus, claim 11 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 11.  The reference teaches the structure.
With respect to claim 12, Barbosa teaches the web of claim 1.  Barbosa discloses that the cover layer – the nonwoven web - may be micro-embossed (col. 15, lines 5-13), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the web comprising a second visually discernible pattern of three-dimensional elements on the first surface or the second surface and outside of the repeat unit – between element 24 and elements 21, 22, and 23 in Figs. 4a, 4b, and 4c – each of the three-dimensional elements define a microzone comprising a first region and a second region – “a microzone” was interpreted according to the instant Specification, thus, it would have been obvious to a person of ordinary skill in the art that in Barbosa micro-embossments would create three-dimensional features comprising visually discernable regions due to changes in texture, elevation or thickness.
Regarding claim 13, Barbosa teaches the web of claim 1.  Regarding a second visually discernable pattern of three-dimensional elements on the first surface or the second surface and outside of the repeat unit, wherein the three-dimensional elements comprise one or more third regions and a plurality of fourth regions, and wherein the one or more third regions comprise a plurality of substantially linear segments, duplication of parts is of no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)), design changes are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 14, Barbosa teaches the web of claim 1.  The claim defines the product by how the product is made, thus, claim 14 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 14.  The reference teaches the structure.
With respect to claim 15, Barbosa teaches an absorbent article comprising the nonwoven web of claim 1 (abstr., col. 12, lines 22-27).
Regarding claim 16, Barbosa teaches the absorbent article of claim 15, comprising a liquid permeable topsheet (col. 12, lines 22-51), a liquid impermeable backsheet (col. 14, lines 29-34), and an absorbent core positioned intermediate the topsheet and the backsheet (col. 12, lines 22-67, col. 13, lines 1-67, col. 14, lines 1-52).
As to claim 17, Barbosa teaches the article of claim 16, wherein the topsheet comprises the nonwoven web (col. 12, lines 22-27).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbosa, and further in view of Ashton et al. (US 2005/0175296 A1) (“Ashton”).
With respect to claim 18, Barbosa teaches the article of claim 16, but is silent with respect to an outer cover nonwoven material in a facing relationship with a backsheet.  Ashton discloses an absorbent article comprising a nonwoven outer cover sheet – element 23 – in a facing relationship with a backsheet – barrier film 28 (0044, Fig. 1b).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the article of Barbosa a nonwoven outer cover nonwoven material in a facing relationship with the backsheet as such a configuration is known in the art of absorbent articles.  Regarding the nonwoven web comprising the outer cover nonwoven material, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the nonwoven web comprising the outer cover nonwoven material, as the nonwoven web of Barbosa can be formed of polyester or polypropylene fibers, these being non-limiting examples (col. 12, lines 23-27), nonwovens comprising polyester or polypropylene fibers being known in the art of absorbent articles, and thus, it would have been obvious to one of ordinary skill in the art that the outer cover nonwoven material of Ashton would be formed from the same material.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbosa et al. (US 9968496 B2) (“Barbosa”).
With respect to claim 19, Barbosa discloses a nonwoven web for an absorbent article, the nonwoven web comprising a first surface, a second surface – implied (abstr., col. 5, lines 66-67, col. 6, lines 1-58, col. 12, lines 23-27); and a repeat unit comprising a visually discernable pattern of three-dimensional features on the first surface, wherein the three-dimensional features comprise more than one first region and a plurality of second regions -  e.g. Figs. 4a, 4b and 4c show three-dimensional features 21, 22 and 23 comprising first regions and a plurality of second regions, wherein the plurality of second regions have an area variability within the claimed range (Figs. 4a and 4c).
Regarding claim 20, Barbosa teaches the web of claim 19, wherein the plurality of second regions comprise a number of irregular regions that is within the range recited in the claim - e.g. Figs. 4a, 4b and 4c show three-dimensional features 21, 22 and 23 comprising first regions and areas encompassed by these features comprise the plurality of irregular regions.
With respect to claim 21, Barbosa discloses the web of claim 19, wherein the plurality of second regions have a shape variability within the recited range (Figs. 4a and 4c).
Regarding claim 5, Barbosa discloses the web of claim 5, wherein some of the plurality of second regions comprise a peninsular shape (Figs. 4a and 4c).





Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The information disclosure statement filed on Apr. 29, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Legible copies of the following foreign patent documents are not present in the application file: JP 2011-015707, JP 2014-097257, and JP 2014-188042.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783